NO. 07-02-0170-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                 SEPTEMBER 23, 2002

                         ______________________________


           MCDILL COLUMBUS CORPORATION, NORTHWOOD FOREST
              APARTMENTS, INC., MCDILL OF TEXAS 2, INC., AND
                 PARTNERS NORTHWOOD LTD., APPELLANTS

                                           V.

                 U.S.A. METROPOLITAN TAX CREDIT FUND II, L.P.,
                    RICHMAN METROPOLITAN, INC., AND THE
                 RICHMAN GROUP OF CONNECTICUT, APPELLEES

                       _________________________________

             FROM THE 127TH DISTRICT COURT OF HARRIS COUNTY;

             NO. 96-10530; HONORABLE SHARONLYN WOOD, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ, and BOYD, S.J.1


      On September 17, 2002, appellant Partners Northwood, Ltd. filed a Notice of

Bankruptcy in this appeal. A certified copy of its Voluntary Petition in the United States

Bankruptcy Court for the Middle District of Florida, Tampa Division was attached to the



      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
notice. The certified copy of the petition in bankruptcy reflects that the original of the

petition was filed with the bankruptcy court clerk on July 1, 2002.


       Pursuant to TEX . R. APP . P. 8, this appeal is suspended until further order of this

court. The parties are directed to take such action as is appropriate to advise the clerk of

this court of any change in the status of appellant Partners Northwood, Ltd.’s bankruptcy

proceeding which would affect the status of this appeal, including but not limited to the

filing of a Motion to Reinstate pursuant to TEX . R. APP . P. 8.3.




                                                  Per Curiam


Do not publish.




                                              2